Case 4:21-mj-O5866-N/A-LCK Document1 Filed 06/21/21 Page 1 of 2

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Sean Hale ;
DOB: 1987; United States Citizen MAGISTRATE'S CASE NO.
21-05866MJ

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(B)(ii), and 1324(a)(1)(B) (iii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about June 19, 2021, in the District of Arizona, Sean Hale, knowing and in reckless disregard of the fact that
certain illegal aliens, including Juan Jose Escobar-Rodas, had come to, entered and remained in the United States in
violation of law, did transport and move said aliens within the United States by means of transportation and otherwise,
in furtherance of such violation of law and did so and placing in jeopardy the life of any person; in violation of Title
8, United States Code, Sections 1324(a)(1)(A) (ii), 1324(a)(1)(B)(ii), and 1324(a)(1)(B)(iii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On June 19, 2021, at approximately 5:44 a.m., Border Patrol Agents (BPAs) working patrol duties east of Sasabe,
Arizona, received a report from a Common Operating Picture (COP) operators of a group of approximately 30 subjects
walking towards the Mirador Ranch which is located approximately 3 miles west of the town of Sasabe. The COP
operator also reported what looked like a water truck drive up to the same ranch. As BP As responded, at approximately
5:50 a.m., the COP operator reported that the same water truck was now travelling eastbound on Mirador road. As
BPAs gained visual of the truck, they pulled over to the north side of the road to gain a better view of the driver as it
passed their location. As the truck passed, BPAs noted that the driver was wearing a neon yellow shirt, a white hard
hat and did not make eye contact with BPAs. BPAs then began to follow the truck and ran records checks on the
Arizona license plate which returned to a rental company. BPAs then activated their emergency lights and sirens to
conduct a vehicle stop. The truck came to a stop and the driver, later identified as Sean HALE, jumped out of the driver
side door and began running northbound. BPAs approached the truck and turned the vehicle off. As BPAs searched
the truck, they climbed on top and were able to see multiple subjects piled on top of each other inside of the water
truck. As BPAs began to remove the subjects from the water truck, they noticed that they had begun to sweat due to
the heat and noted that some of the subjects struggled to exit the truck and needed assistance. A total of 26 subjects
were removed from the water truck. All 26 subjects, to include Juan Jose Escobar-Rodas, admitted to being in the
United States illegally. As BPAs were on top of the truck, they still had visual of HALE and were able to guide other
BPAs to his location where he was apprehended.

Records checks revealed that Juan Jose Escobar-Rodas is a citizen of Guatemala who does not have the proper
immigration documentation to enter or remain in the U.S. legally. Juan Jose Escobar-Rodas was previously removed
from the United States on December 12, 2014.

Continued on back.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Juan Jose Escobar-Rodas

 

Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge. z
AUTHORIZED BY: AUSA JAAAiJ AGA OFFICIAL TITLE

Border Patrol Agent

Detention Requested IONAT US F COMPLAINANT

 

 

 

as

Sworn by telephone x _

 

 

SIGNATURE OF MAGISTRA’ ey JUDGE” |DATE
Youre, Rouble June 21, 2021

 

 

 

See Federal rules of Criminal Procedure Rules 3, 4.1, and Raa!
Case 4:21-mj-0O5866-N/A-LCK Document1 Filed 06/21/21 Page 2 of 2
21-05866MJ

Continued from front.

Material witness Juan Jose Escobar-Rodas stated that he made arrangements to be smuggled into the United States.
Escobar-Rodas stated he paid $1,000 for his mafia fee and agreed to pay an additional $10,000. Escobar-Rodas stated
at approximately 6:00 a.m., he crossed the International Boundary Fence along with 25 other immigrants and a guide.
Escobar-Rodas stated that they were instructed to walk for approximately 30 minutes until they reached a water tank
and waited to be picked up. Escobar-Rodas stated that a water truck came to the groups location and the guide told the
group to get into the tank of the water truck. Escobar-Rodas described himself as fearful of the inside of the ttank of the
truck because it was hot and lacked oxygen. Escobar-Rodas described the driver of the truck as a white male with a
green shirt and said that the driver was arrested by Border Patrol.
